NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 22, 2021*
                              Decided December 23, 2021

                                         Before

                       MICHAEL S. KANNE, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

No. 21-2332

W.A. GRIFFIN,                                      Appeal from the United States District
      Plaintiff-Appellant,                         Court for the Northern District of
                                                   Indiana, Hammond Division.

       v.                                          No. 4:18-CV-7-PPS

SEVEN CORNERS, INC.,                               Philip P. Simon,
     Defendant-Appellee.                           Judge.

                                       ORDER

       W.A. Griffin, a dermatologist, maintains that one of her patients—in exchange
for medical services—assigned certain rights and benefits arising under the
Employment Retirement Income Security Act (ERISA) to her. When Griffin was unable
to obtain all the documentation she sought relating to her services rendered, she sued


       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2332                                                                          Page 2

the plan administrator for statutory penalties under the act. The district court concluded
that Griffin had not obtained a valid assignment of rights, and entered summary
judgment against her. We affirm.

        Griffin’s patient was an international au pair who was insured under a medical
insurance policy issued by Lloyd’s of London. The policy was issued in name to Intrax
Inc., a cultural exchange program for international au pairs that was regulated by the
U.S. Department of State. The policy’s administrator was the defendant, Seven Corners,
Inc., a travel insurance company.

       Griffin says that she performed medical services for the au pair but never got
paid. In exchange for the services, she says, she had the au pair assign certain rights and
benefits to her under the terms of her insurance policy. Griffin calls this a “direct
assignment”—one that allows her to “stand in [the au pair’s] shoes and pursue claims
for benefits, statutory penalties, … [and] any ERISA claim matter.”

      By the insurance plan’s own terms, however, its benefits and rights could not be
assigned without the written consent of the “Correspondent,” which in this case was
Seven Corners. Griffin did not obtain Seven Corners’s consent.

       After treating the au pair, Griffin filed with Seven Corners an insurance claim to
receive payment. Griffin says that Seven Corners did not pay the amount owed—
services worth $52,000.

        Griffin sued Seven Corners for the ERISA benefits that, she says, were owed to
her for the medical services she performed. See 29 U.S.C. § 1132(a)(1)(B). After the close
of discovery, Griffin filed a second suit against Seven Corners, this time seeking
statutory penalties for its purported failure to supply certain plan documents during
the prior suit. See id. § 1132(c)(1). The district court consolidated the cases and, soon
after, the parties settled the medical-payment claim.

       As for Griffin’s claim for statutory penalties, the district court ultimately entered
summary judgment for Seven Corners. Even assuming that the policy was governed by
ERISA, the court concluded that Griffin lacked standing to collect the penalties because
there had not been any valid assignment of her patient’s rights. In the court’s view,
statutory penalties could be recovered only by the plan’s participants or beneficiaries
(or their valid assignees), and Griffin had not obtained Seven Corners’s consent to such
an assignment. The court observed that this was not Griffin’s “first rodeo”: she was a
No. 21-2332                                                                            Page 3

“rather prolific ERISA litigant” who already had lost several cases on the same
grounds—lack of standing to sue for civil remedies under ERISA because she did not
have a valid assignment. See, e.g., Griffin v. Blue Cross & Blue Shield of Alabama,
157 F. Supp. 3d 1328, 1334–36 (N.D. Ga. 2015); Griffin v. Coca-Cola Enterprises, Inc.,
686 F. App’x 820, 821–22 (11th Cir. 2017); Griffin v. Verizon Communications, Inc.,
641 F. App’x 869, 872–73 (11th Cir. 2016); Griffin v. Comm. of UAW Retiree Med. Benefits
Trust, No. 16-12002, 2016 WL 6777854, at *2–*3 (E.D. Mich. Nov. 16, 2016).

       On appeal, Griffin challenges the district court’s conclusion that she was not a
valid assignee. She reiterates that she has standing to sue because she received an
assignment of rights from the au pair under an ERISA-governed insurance policy, and
she did not need “a permission slip” from Seven Corners to make this assignment valid.

        As a preliminary matter, we pause to clarify that the issue here is one not of
standing but statutory coverage. See Lexmark Intern, Inc. v. Static Control Components,
Inc., 572 U.S. 118, 125–28 & n.4 (2014). Our concern is whether Griffin is one of the
plan’s participants or beneficiaries as ERISA uses those terms. See Pennsylvania
Chiropractic Ass’n v. Independence Hosp. Indem. Plan, Inc., 802 F.3d 926, 928 (7th Cir. 2015).

        We agree with the district court that Griffin is not such a participant or
beneficiary. ERISA instructs courts to enforce the terms of an ERISA plan strictly.
See § 1132(a)(1)(B). Therefore, even if a medical provider has been designated as an
assignee to receive rights and benefits, see, e.g., Griffin v. Teamcare, 909 F.3d 842, 846–47
(7th Cir. 2018), she may not collect statutory penalties unless the assignment is valid
under the terms of the ERISA plan. See Pennsylvania Chiropractic Ass’n, 802 F.3d at 928
(plaintiffs cannot sue under ERISA in part because they did “not rely on a valid
assignment from any patient”); Kennedy v. Connecticut Gen. Life Ins. Co., 924 F.3d 698, 700
(7th Cir. 1991) (noting that “an assignee cannot collect unless he establishes that the
assignment comports with the plan”). Every circuit to decide the issue agrees. See Griffin
v. Coca-Cola Refreshments USA, Inc., 989 F.3d 923, 933 (11th Cir. 2021); Am. Orthopedic &
Sports Med. v. Independence Blue Cross Blue Shield, 890 F.3d 445, 453 (3d Cir. 2018)
(collecting cases). The insurance plan here states unambiguously that its benefits and
rights may not be assigned without written consent from Seven Corners. Because
Griffin did not obtain that consent, she is not a valid assignee or beneficiary under the
plan’s terms, she may not collect the statutory penalty, and summary judgment was
appropriately entered for Seven Corners on that claim.

                                                                                 AFFIRMED